DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/12/2021. Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amber Sun on 04/13/2021
The application has been amended as follows: 

In claim 2, line 4: “a space below the baffle plate defines the air inlet channel” has been changed to –the air inlet channel is arranged below the baffle plate--.
Claim 3 has been cancelled.
In claim 8, last line: “proximate the air outlet means” has been deleted.
Claim 11 has been cancelled.
Claim 14 has been cancelled.
In claim 15, line 4: “a space below the baffle plate defines the air inlet channel” has been changed to –the air inlet channel is arranged below the baffle plate--.
In claim 19, last line: “proximate the air outlet” has been deleted.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Reference numeral 111 in Figure 1 is not found in the specification.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 01/12/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, with respect to the 35 U.S.C. 112(b) rejections of claims 5-10, 12 and 17-20 have been fully considered and are persuasive.  The rejections of claims 5-10, 12 and 17-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-10, 12-13 and 15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763